— Judgment unanimously affirmed. Memorandum: The errors in the admission of evidence, if any, were not preserved for review and we decline to exercise our interest of justice jurisdiction. The verdict was supported by sufficient evidence and was not against the weight of the evidence. Finally, the record fails to demonstrate that defendant was deprived of effective assistance of counsel. (Appeal from Judgment of Supreme Court, Monroe County, Callanan, J. — Criminal Sale Controlled Substance, 1st Degree.) Present — Denman, P. J., Boomer, Balio, Lawton and Fallon, JJ.